Citation Nr: 1131492	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  08-00 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for varicose veins of the left lower thigh.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to April 1972, from January 1997 to September 1997, and from March 2003 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In September 2008, the RO increased the Veteran's disability rating for his varicose veins of the left lower thigh to 40 percent effective from January 3, 2007.  Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the issue remains on appeal.

The Veteran was originally scheduled to testify at a video conference hearing on January 29, 2010; however, he withdrew his hearing request in a January 2010 facsimile.  See 38 C.F.R. § 20.704(e).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2008, the Veteran underwent a VA medical examination in conjunction with this claim.  The record indicates that the RO reviewed the VA examination report prior to the September 2008 rating decision.  Unfortunately, the complete results of that examination are not contained in the claims file.  Specifically, the first page of the report is missing, and it is unclear as to whether the RO reviewed the complete examination report prior to adjudicating the claim.   Moreover, without the complete examination report, the Board is unable to determine the Veteran's subjective and objective symptoms associated with his varicose veins, and therefore, cannot accurately determine the severity of his current symptoms.  As such, this case is remanded so that a complete copy of the examination report can be obtained and associated with the file.

As this case is already being remanded, the RO should also take the opportunity to obtain any ongoing treatment records that may be available.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his varicose veins of the left lower thigh.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

2.  The RO should take appropriate steps to obtain a complete copy of the September 2008 examination report and associate it with the file.  

The RO should review the September 2008 examination report to ensure that it is complete and adequate.  If the report is deficient in any manner, the RO should implement corrective procedures.

3.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a more recent VA examination.

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

